Exhibit 10.1

 

AMENDED AND RESTATED MARK B. DUNKERLEY EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered by and
between MARK B. DUNKERLEY (“EMPLOYEE”) and each of Hawaiian Holdings, Inc.
(“HH”) and its wholly owned subsidiary Hawaiian Airlines, Inc. (“HA”); which
companies are individually and collectively identified herein as the “COMPANY”).

 

The parties hereto desire to amend and restate that certain employment agreement
between and among the Employee, HH and HA, as most recently amended effective
May 6, 2010 (the “Prior Agreement”) and replace it in its entirety with this
Agreement.  The Company desires to re-establish its right to the continued
services of the Employee, in the capacity described below, on the terms and
conditions and subject to the rights of termination hereinafter set forth, and
the Employee is willing to accept such employment on such terms and conditions.

 

In consideration of the mutual agreements hereinafter set forth, the Employee
and the Company have agreed and do hereby agree as follows:

 


1.                                       EMPLOYMENT AS PRESIDENT AND CHIEF
EXECUTIVE OFFICER; SERVICE AS DIRECTOR.  THE COMPANY DOES HEREBY CONTINUE TO
EMPLOY THE EMPLOYEE AS PRESIDENT AND CHIEF EXECUTIVE OFFICER AND THE EMPLOYEE
DOES HEREBY ACCEPT AND AGREE TO SUCH CONTINUED EMPLOYMENT.  THE EMPLOYEE’S
DUTIES DURING THE EMPLOYMENT PERIOD (DEFINED BELOW) SHALL BE THE EXECUTIVE,
MANAGERIAL AND REPORTING DUTIES REQUIRED OF A CHIEF EXECUTIVE OFFICER OF A
CORPORATION AND SUCH OTHER DUTIES AS THE BOARD OF DIRECTORS OF THE COMPANY SHALL
FROM TIME TO TIME PRESCRIBE AND AS PROVIDED IN THE BYLAWS OF THE COMPANY,
INCLUDING BUT NOT LIMITED TO DIRECT RESPONSIBILITY FOR AND SUPERVISION OF ALL
ASPECTS OF THE BUSINESS AND AFFAIRS OF HH AND HA.  THE EMPLOYEE SHALL REPORT
DIRECTLY TO THE RESPECTIVE BOARD OF DIRECTORS OF EACH OF HH AND HA, AS
APPLICABLE, FOR THE EMPLOYMENT PERIOD.  NO OTHER PERSON OR PERSONS WILL OCCUPY A
POSITION OR HAVE ANY AUTHORITY WITH RESPECT TO THE COMPANY THAT IS EQUAL TO OR
GREATER THAN THE POSITION AND AUTHORITY OF THE EMPLOYEE, OTHER THAN THE BOARD OF
DIRECTORS.  EXCEPT FOR THE INTERNAL AUDITOR, ALL OTHER PERSONS WHO ARE EMPLOYED
BY THE COMPANY WILL REPORT DIRECTLY OR INDIRECTLY TO EMPLOYEE, AND NO OTHER
PERSONS WILL REPORT TO THE BOARD OF DIRECTORS OF HH OR HA OR ANY MEMBER OF THESE
BOARDS OF DIRECTORS OTHER THAN EMPLOYEE.  THE EMPLOYEE SHALL DEVOTE HIS FULL
TIME, ENERGY, AND SKILL TO THE PERFORMANCE OF HIS DUTIES FOR THE COMPANY AND FOR
THE BENEFIT OF THE COMPANY, EXCEPT FOR REASONABLE VACATIONS AUTHORIZED BY THE
RESPECTIVE BOARD OF DIRECTORS OF HH AND HA, AS APPLICABLE, AND REASONABLE
ABSENCES BECAUSE OF ILLNESS.  EMPLOYEE SHALL BE ELIGIBLE FOR UP TO FOUR
(4) WEEKS OF VACATION ANNUALLY, SUBJECT TO REQUIREMENTS OF OPERATIONS AND AS
DUTIES MAY PERMIT PROVIDED THAT UNUSED VACATION SHALL NOT BE ACCRUED AND THE
COMPANY SHALL NOT MAKE PAYMENT TO EMPLOYEE FOR UNUTILIZED VACATION. 
FURTHERMORE, THE EMPLOYEE SHALL EXERCISE DUE DILIGENCE AND CARE IN THE
PERFORMANCE OF HIS DUTIES TO THE COMPANY UNDER THIS AGREEMENT.  EFFECTIVE AS OF
THE RENEWAL EFFECTIVE DATE (AS DEFINED IN SECTION 2 BELOW) AND DURING THE TERM,
(I) HH SHALL CAUSE EMPLOYEE TO BE APPOINTED TO SERVE AS A DIRECTOR OF THE BOARD
OF DIRECTORS OF HA AND (II) THE BOARD OF DIRECTORS OF HH SHALL NOMINATE EMPLOYEE
FOR ELECTION TO HH’S BOARD OF DIRECTORS AND HH SHALL USE ITS GOOD FAITH EFFORTS
TO ELECT EMPLOYEE TO SUCH POSITION.


 


2.                                       TERM OF AGREEMENT.  THE TERM OF THIS
AGREEMENT (“TERM”) SHALL COMMENCE ON MAY 25, 2010 (THE “RENEWAL EFFECTIVE DATE”)
AND SHALL CONTINUE UNTIL NOVEMBER 7, 2013.  THE PERIOD OF TIME COMMENCING ON THE
RENEWAL EFFECTIVE DATE AND ENDING ON THE EXPIRATION DATE OF

 

--------------------------------------------------------------------------------


 


THE TERM, OR, IF EARLIER, THE DATE OF TERMINATION OF EMPLOYEE’S EMPLOYMENT
(“TERMINATION DATE”) UNDER THIS AGREEMENT SHALL BE REFERRED TO AS THE
“EMPLOYMENT PERIOD.”  THE COMPANY AND EMPLOYEE AGREE TO DISCUSS AT LEAST TWELVE
(12) MONTHS PRIOR TO THE EXPIRATION DATE OF THE TERM (UNLESS EMPLOYEE’S
EMPLOYMENT HAS BEEN TERMINATED PRIOR TO SUCH DATE), THEIR RESPECTIVE INTENTIONS
WITH RESPECT TO ANY EXTENSION OF THE EMPLOYMENT OF EMPLOYEE WITH THE COMPANY
BEYOND THE TERMINATION DATE.


 


3.                                       COMPENSATION.

 


A)                                      BASE SALARY.  THE COMPANY SHALL PAY THE
EMPLOYEE, AND THE EMPLOYEE AGREES TO ACCEPT FROM THE COMPANY AS PAYMENT FOR HIS
SERVICES TO THE COMPANY, A BASE SALARY AT THE RATE OF SIX HUNDRED THOUSAND
DOLLARS ($600,000) PER YEAR (“BASE SALARY”), PAYABLE IN EQUAL SEMI-MONTHLY
INSTALLMENTS OR AT SUCH OTHER TIME OR TIMES AS THE EMPLOYEE AND THE COMPANY
SHALL AGREE, PROVIDED THAT IN NO EVENT WILL SUCH PAYMENT BE MADE LATER THAN THE
409A LIMIT AS DEFINED IN SECTION 22(A) HEREOF.


 


B)                                     PERFORMANCE/INCENTIVE BONUS.  EMPLOYEE
WILL BE ELIGIBLE TO RECEIVE AN ANNUAL PERFORMANCE/INCENTIVE BONUS (WITH A PRO
RATA ADJUSTMENT FOR ANY PARTIAL YEAR PERIOD CAUSED BY THE TERMINATION DATE BEING
OTHER THAN DECEMBER 31 OF ANY YEAR, SUBJECT TO ATTAINMENT OF PERFORMANCE
TARGETS) OF A TARGET AMOUNT OF ONE HUNDRED AND TWENTY-FIVE PERCENT (125%) AND A
MAXIMUM OF TWO HUNDRED PERCENT (200%) OF HIS ANNUAL SALARY.  EMPLOYEE’S BONUS
FOR THE 2010 YEAR WILL BE BASED ON THE FULL CALENDAR YEAR (WEIGHTED TO TAKE INTO
ACCOUNT THE PORTION OF THE YEAR SERVICE WAS PROVIDED UNDER THE PRIOR AGREEMENT
AND THE PORTION OF THE YEAR SERVICE WAS PROVIDED UNDER THIS AGREEMENT.).  THE
BONUS PLAN WILL BE BASED UPON ACHIEVEMENT OF GOALS SET FORTH UNDER THE 2006
MANAGEMENT INCENTIVE PLAN (OR ITS SUCCESSOR PLAN) AND SUCH GOALS SHALL BE
CONSISTENT WITH THOSE SET FOR OTHER EXECUTIVE OFFICERS.  EMPLOYEE AND THE
COMPANY MAY, BUT SHALL HAVE NO OBLIGATION TO, AGREE THAT A PORTION OF EMPLOYEE’S
PERFORMANCE/INCENTIVE BONUS WILL BE PAID IN SHARES OF COMMON STOCK OF HH VALUED
IN A MANNER AGREED UPON BY THE PARTIES.  ANY PERFORMANCE/INCENTIVE BONUS
PURSUANT TO THIS PARAGRAPH SHALL BE PAID NO LATER THAN THE 409A LIMIT AS DEFINED
IN SECTION 22(A) HEREOF.


 


C)                                      PRIOR EQUITY AWARDS.  NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE VESTING (INCLUDING
ACCELERATED VESTING) AND OTHER TERMS OF ALL EQUITY AWARDS GRANTED TO EMPLOYEE
BEFORE THE RENEWAL EFFECTIVE DATE (THE “PRIOR EQUITY AWARDS”) SHALL CONTINUE TO
BE GOVERNED BY THE TERMS OF THE PRIOR AGREEMENT AND THE APPLICABLE EQUITY AWARD
AGREEMENTS; PROVIDED, HOWEVER, THAT ANY ACCELERATED VESTING PURSUANT TO
EMPLOYEE’S TERMINATION SHALL BE SUBJECT TO THE RELEASE (AS SUCH TERM IS DEFINED
HEREIN) PROVISIONS OF SECTION 8(F) OF THIS AGREEMENT.


 


D)                                     401K PLAN.  EMPLOYEE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S 401(K) RETIREMENT PLAN WITH EMPLOYER “MATCH”
CONTRIBUTIONS OF 2% OF EMPLOYEE’S BASE SALARY OR SUCH GREATER PERCENTAGE AS MAY
BE GENERALLY MADE AVAILABLE TO NON-CONTRACT EMPLOYEES, IN EACH CASE TO THE
MAXIMUM ALLOWABLE LEGAL LIMIT.


 


E)                                      RESTRICTED STOCK.


 


(I)             TYPE A RESTRICTED STOCK.  ON THE RENEWAL EFFECTIVE DATE,
EMPLOYEE SHALL RECEIVE A GRANT OF 477,802 SHARES OF RESTRICTED STOCK (THE “TYPE
A RESTRICTED

 

2

--------------------------------------------------------------------------------


 

Stock”).  None of the Type A Restricted Stock shall vest unless the Company
achieves pre-tax net profits, determined in accordance with U.S. generally
accepted accounting principles, of at least an aggregate of one million dollars
over any rolling two consecutive Company fiscal quarters in the period
commencing with the first full Company fiscal quarter after the grant date and
through the last full Company fiscal quarter ending prior to November 7, 2013
(the “Type A Performance Metric”).  Subject to achieving the Type A Performance
Metric, and further subject to Employee’s continued employment by the Company
through each vesting date, the Type A Restricted Stock will vest as to 12/41 of
the covered shares on each of the first three anniversaries of the grant date
and as to the final 5/41 of the covered shares on November 7, 2013.  The Type A
Restricted Stock will be distributed to Employee on each vesting date.  In the
event that the Type A Performance Metric has not been achieved as of any vesting
date, that tranche of Type A Restricted Stock shall still be eligible to vest
and shall vest on the date, if any, upon which the Company publicly declares its
earnings for the first Company fiscal quarter in which the Type A Performance
Metric has been fully achieved, so long as such date is not after November 7,
2013, and subject to Employee’s continued employment by the Company through such
date.


 


(II)          TYPE A RESTRICTED STOCK — QUALIFYING CHANGE IN CONTROL. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN THE EVENT OF
A CHANGE IN CONTROL AS DEFINED IN SECTIONS 11(A), 11(B) (BUT SUBSTITUTING 50%
FOR 40% IN SECTIONS 11(A) AND (B)), 11(C) OR 11(D) HEREOF OCCURS PRIOR TO
NOVEMBER 7, 2013 (A “QUALIFYING CHANGE IN CONTROL”) WHILE EMPLOYEE REMAINS
EMPLOYED BY THE COMPANY (OR WITHIN TWENTY-NINE (29) DAYS FOLLOWING EMPLOYEE’S
TERMINATION OF EMPLOYMENT PURSUANT TO SECTION 7(C) OR (D) OF THE AGREEMENT), ANY
UNVESTED TYPE A RESTRICTED STOCK SHALL BE ASSUMED OR SUBSTITUTED BY THE ACQUIRER
FOR AN EQUITY AWARD EQUIVALENT IN ALL MATERIAL RESPECTS TO THE TYPE A RESTRICTED
STOCK (AN “EQUIVALENT TYPE A AWARD”).  IN SUCH EVENT, THE TYPE A PERFORMANCE
METRIC SHALL BE DEEMED SATISFIED AND THE TYPE A RESTRICTED STOCK SHALL REMAIN
SUBJECT TO THE REMAINING SERVICE-BASED VESTING PROVISIONS, SUBJECT TO
ACCELERATED VESTING PURSUANT TO SECTION 8 HEREOF.  IF ANY TYPE A RESTRICTED
STOCK REQUIRED TO BE ASSUMED OR SUBSTITUTED FOR AN EQUIVALENT TYPE A AWARD IS
NOT SO ASSUMED OR SUBSTITUTED, THEN SUCH TYPE A RESTRICTED STOCK SHALL BECOME
100% VESTED UPON SUCH QUALIFYING CHANGE IN CONTROL.


 


(III)       TYPE B RESTRICTED STOCK. ON THE RENEWAL EFFECTIVE DATE, EMPLOYEE
SHALL RECEIVE A GRANT OF 238,901 SHARES OF RESTRICTED STOCK (THE “TYPE B
RESTRICTED STOCK”).  SUBJECT TO EMPLOYEE’S CONTINUED EMPLOYMENT BY THE COMPANY,
THE TYPE B RESTRICTED STOCK SHALL VEST, IF AT ALL (EXCEPT AS PROVIDED IN
SUBPARAGRAPH (E)(IV) BELOW), ON EACH OF THE FOLLOWING DATES: (I) WITH RESPECT TO
12/41 OF THE TYPE B RESTRICTED STOCK (THE “FIRST TRANCHE”), ON THE FIRST
ANNIVERSARY OF THE RENEWAL EFFECTIVE DATE, BUT ONLY IF THE VOLUME WEIGHTED
AVERAGE CLOSING PRICE OF THE COMMON STOCK OF HH EQUALS OR EXCEEDS $7.70 PER
SHARE OVER ANY 20 TRADING DAY PERIOD COMMENCING ON THE RENEWAL EFFECTIVE DATE
AND ENDING ON THE FIRST ANNIVERSARY OF THE RENEWAL EFFECTIVE DATE, (II) WITH
RESPECT TO AN ADDITIONAL 12/41 OF THE TYPE B RESTRICTED STOCK (THE “SECOND
TRANCHE”), ON THE SECOND ANNIVERSARY OF THE RENEWAL EFFECTIVE DATE, BUT ONLY IF
THE VOLUME WEIGHTED AVERAGE CLOSING PRICE OF THE COMMON STOCK OF HH EQUALS OR
EXCEEDS $8.40 PER SHARE OVER ANY 20 TRADING DAY PERIOD COMMENCING ON THE FIRST
ANNIVERSARY OF THE RENEWAL EFFECTIVE DATE AND ENDING ON THE SECOND ANNIVERSARY
OF THE RENEWAL EFFECTIVE DATE, (III) WITH RESPECT TO AN ADDITIONAL 12/41 OF THE
TYPE B RESTRICTED STOCK (THE “THIRD TRANCHE”) ON THE THIRD ANNIVERSARY OF THE
RENEWAL EFFECTIVE DATE BUT ONLY IF THE VOLUME WEIGHTED AVERAGE CLOSING PRICE OF
THE COMMON STOCK OF HH EQUALS OR EXCEEDS $9.10 PER SHARE OVER ANY 20 DAY PERIOD

 

3

--------------------------------------------------------------------------------


 


COMMENCING ON THE SECOND ANNIVERSARY OF THE RENEWAL EFFECTIVE DATE AND ENDING ON
THE THIRD ANNIVERSARY OF THE RENEWAL EFFECTIVE DATE, AND (IV) WITH RESPECT TO
THE FINAL 5/41 OF THE TYPE B RESTRICTED STOCK ON NOVEMBER 7, 2013 BUT ONLY IF
THE VOLUME WEIGHTED AVERAGE CLOSING PRICE OF THE COMMON STOCK OF HH EQUALS OR
EXCEEDS $9.10 PER SHARE OVER ANY 20 DAY PERIOD COMMENCING ON THE SECOND
ANNIVERSARY OF THE RENEWAL EFFECTIVE DATE AND ENDING ON NOVEMBER 7, 2013.  IN
THE EVENT THAT THE TARGET PRICE FOR THE FIRST, SECOND OR THIRD TRANCHES IS NOT
ACHIEVED DURING THE FIRST, SECOND OR THIRD YEARS, RESPECTIVELY, FOLLOWING THE
RENEWAL EFFECTIVE DATE, BUT IS SUBSEQUENTLY ACHIEVED FOR A TWENTY TRADING DAY
PERIOD ENDING AFTER THE FIRST, SECOND OR THIRD ANNIVERSARIES, RESPECTIVELY, OF
THE RENEWAL EFFECTIVE DATE AND PRIOR TO NOVEMBER 7, 2013, THEN SUBJECT TO
EMPLOYEE’S CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH THE END OF SUCH TWENTY
DAY TRADING PERIOD, SUCH TRANCHE SHALL VEST ON SUCH DATE.  ANY OF THE TARGET
SHARE PRICES HEREIN SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR
DECREASE IN THE NUMBER OF ISSUED SHARES OF COMPANY COMMON STOCK RESULTING FROM A
STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, COMBINATION OR
RECLASSIFICATION OF THE COMPANY COMMON STOCK, OR ANY OTHER INCREASE OR DECREASE
IN THE NUMBER OF ISSUED SHARES OF COMPANY COMMON STOCK EFFECTED WITHOUT RECEIPT
OF CONSIDERATION BY THE COMPANY AND SHALL ALSO BE EQUITABLY ADJUSTED TO REFLECT
ANY SPLIT-UP, SPIN-OFF OR OTHER CHANGE IN THE CORPORATE STRUCTURE OF THE
COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE
COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF
CONSIDERATION.”

 

EXAMPLE:  HH Stock trades at a volume weighted average closing price below $7.70
per share until October 7, 2013. It then trades at a volume weighted average
closing price of $8.32 per share in the twenty trading day period ending on
November 7, 2013.  Employee remains employed with the Company through
November 7, 2013.  The First Tranche vests on November 7, 2013.  None of the
other Type B Restricted Stock vests because the target prices were not achieved.

 


(IV)      TYPE B RESTRICTED STOCK — QUALIFYING CHANGE IN CONTROL. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN THE EVENT A
QUALIFYING CHANGE IN CONTROL OCCURS WHILE EMPLOYEE IS STILL EMPLOYED BY THE
COMPANY (OR WITHIN TWENTY-NINE (29) DAYS FOLLOWING EMPLOYEE’S TERMINATION OF
EMPLOYMENT PURSUANT TO SECTION 7(C) OR (D) OF THE AGREEMENT), AND IN WHICH THE
COMPANY’S STOCKHOLDERS RECEIVE PER SHARE CONSIDERATION FOR COMPANY COMMON STOCK
(THE “PER SHARE STOCKHOLDER CONSIDERATION”) THAT EQUALS OR EXCEEDS THE PER SHARE
PRICE TARGET OF ANY TRANCHE OF TYPE B RESTRICTED STOCK, THEN ALL TRANCHES OF THE
TYPE B RESTRICTED STOCK WITH PER SHARE PRICE TARGETS EQUAL TO OR LESS THAN THE
PER SHARE STOCKHOLDER CONSIDERATION SHALL HAVE THEIR SHARE PRICE TARGET
PERFORMANCE CONDITION DEEMED SATISFIED, AND THE PER SHARE PRICE TARGET WHICH WAS
APPLIED TO THE TRANCHE THAT WAS ELIGIBLE TO VEST ON THE ANNIVERSARY OF THE
RENEWAL EFFECTIVE DATE COINCIDING WITH OR IMMEDIATELY PRECEDING THE DATE ON
WHICH THE QUALIFYING CHANGE IN CONTROL OCCURS SHALL BE DEEMED TO BE THE PER
SHARE PRICE TARGET FOR ALL TRANCHES.  IN SUCH EVENT, ANY UNVESTED TYPE B
RESTRICTED STOCK THAT HAS SATISFIED ITS PERFORMANCE CONDITION OR IS SO DEEMED TO
HAVE ITS PERFORMANCE CONDITION SATISFIED SHALL BE ASSUMED OR SUBSTITUTED BY THE
ACQUIRER FOR AN EQUITY AWARD EQUIVALENT IN ALL MATERIAL RESPECTS TO THE TYPE B
RESTRICTED STOCK (AN “EQUIVALENT TYPE B AWARD”) AND SHALL REMAIN SUBJECT TO THE
REMAINING SERVICE-BASED VESTING PROVISIONS, SUBJECT TO ACCELERATED VESTING
PURSUANT TO SECTION 8 HEREOF.  ALL TYPE B RESTRICTED STOCK WITH PER SHARE PRICE
TARGETS WHICH HAVE NOT BEEN SATISFIED OR ARE DEEMED TO HAVE BEEN SATISFIED SHALL
BE FORFEITED.  IF ANY TYPE B RESTRICTED STOCK REQUIRED TO BE ASSUMED OR
SUBSTITUTED FOR AN EQUIVALENT TYPE B AWARD IS NOT SO ASSUMED OR SUBSTITUTED,
THEN SUCH TYPE B RESTRICTED STOCK SHALL BECOME 100% VESTED UPON SUCH QUALIFYING
CHANGE IN CONTROL.

 

4

--------------------------------------------------------------------------------


 


F)                                        THE COMPANY SHALL USE ITS GOOD FAITH
EFFORTS TO ENSURE THAT A SUFFICIENT NUMBER OF SHARES REMAIN AVAILABLE FOR
ISSUANCE UNDER APPLICABLE APPROVED RESTRICTED STOCK PLAN(S) FOR THE ISSUANCE OF
THE TYPE A AND TYPE B RESTRICTED STOCK.  THE COMPANY SHALL USE ITS GOOD FAITH
EFFORTS TO REGISTER ANY SHARES OF COMMON STOCK ISSUABLE PURSUANT TO TYPE A AND
TYPE B RESTRICTED STOCK ON FORM S-8 (OR ANY APPLICABLE SUCCESSOR FORM).


 

g)                                     The Type A and Type B Restricted Stock
shall provide that any minimum required tax withholding shall be addressed
through a net issuance, whereby that number of shares with a fair market value
equal to the minimum required withholding amount shall be retained by the
Company in order to offset the Company’s obligation for tax withholding payment
costs for Employee’s taxes, unless Employee timely elects in his discretion to
make a cash payment to satisfy such tax withholding payment costs.

 


4.                                       FRINGE BENEFITS.  EMPLOYEE SHALL BE
ENTITLED TO PARTICIPATE, AT THE COMPANY’S EXPENSE, IN ANY BENEFIT PROGRAMS
ADOPTED FROM TIME TO TIME BY THE COMPANY FOR THE BENEFIT OF ITS EXECUTIVE
EMPLOYEES AND EMPLOYEE SHALL BE ENTITLED TO RECEIVE SUCH OTHER FRINGE BENEFITS
AS MAY BE GRANTED TO HIM FROM TIME TO TIME BY THE COMPANY’S BOARD OF DIRECTORS. 
ANY REIMBURSEMENT PURSUANT TO THIS SECTION 4 SHALL BE PAID AS SOON AS
PRACTICABLE, PROVIDED THAT, TO THE EXTENT REQUIRED TO COMPLY WITH SECTION 409A
OF THE INTERNAL REVENUE CODE (THE “CODE”), SUCH REIMBURSEMENT SHALL BE MADE ON
OR BEFORE THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH
THE EXPENSE WAS INCURRED.  WHILE HE IS EMPLOYED HEREUNDER (UNLESS OTHERWISE
NOTED), THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE THE FOLLOWING BENEFITS:


 


A)                                      BENEFIT PLANS.  EMPLOYEE SHALL BE
ENTITLED TO PARTICIPATE IN ANY BENEFIT PLANS RELATING TO STOCK OPTIONS, STOCK
PURCHASES, PENSION, THRIFT, PROFIT SHARING, LIFE AND DISABILITY INSURANCE,
MEDICAL COVERAGE, EXECUTIVE MEDICAL COVERAGE, EDUCATION, OR OTHER RETIREMENT OR
EMPLOYEE BENEFITS AVAILABLE TO OTHER EXECUTIVE EMPLOYEES OF THE COMPANY, SUBJECT
TO ANY RESTRICTIONS (INCLUDING WAITING PERIODS) SPECIFIED IN SUCH PLANS.


 


B)                                     AUTOMOBILE.  THE COMPANY SHALL PROVIDE
EMPLOYEE WITH AN AUTOMOBILE ALLOWANCE OF $1000 PER MONTH.


 


C)                                      TRAVEL BENEFITS.  EMPLOYEE AND
EMPLOYEE’S SPOUSE OR DOMESTIC PARTNER SHALL BE ENTITLED TO TRAVEL BENEFITS ON
COMPANY FLIGHTS (BUT NOT CHARTER FLIGHTS) AT THE P1A/F1 CATEGORY.  EMPLOYEE’S
ELIGIBLE DEPENDENTS, IF ANY, SHALL BE ENTITLED TO TRAVEL BENEFITS ON COMPANY
FLIGHTS (BUT NOT CHARTER FLIGHTS) AT THE P1A/F1 CATEGORY WHEN TRAVELING WITH
EMPLOYEE AND/OR EMPLOYEE’S SPOUSE OR DOMESTIC PARTNER; WHEN NOT TRAVELING WITH
EMPLOYEE AND/OR EMPLOYEE’S SPOUSE OR DOMESTIC PARTNER, ELIGIBLE DEPENDENTS SHALL
BE ENTITLED TO TRAVEL BENEFITS ON COMPANY TRANSPACIFIC FLIGHTS (BUT NOT CHARTER
FLIGHTS) AT THE S1A/F3 CATEGORY AND INTERISLAND FLIGHTS AT THE S1A/F3 CATEGORY.
EMPLOYEE AND EMPLOYEE’S SPOUSE OR DOMESTIC PARTNER AND ELIGIBLE DEPENDENTS SHALL
BE ENTITLED TO TRAVEL BENEFITS ON OTHER AIRLINES AT THE SOLE DISCRETION OF SUCH
AIRLINES, AT A COMPARABLE LEVEL TO THAT PROVIDED TO OTHER COMPANY EXECUTIVE
OFFICERS.  UPON EMPLOYEE’S EMPLOYMENT TERMINATION AFTER THE TERM (OTHER THAN FOR
CAUSE, AS DEFINED HEREIN, OR PURSUANT TO EMPLOYEE’S DEATH), OR UPON EMPLOYEE’S
PRIOR EMPLOYMENT TERMINATION TRIGGERING SEVERANCE BENEFITS UNDER SECTION 8
HEREOF, AND SUBJECT TO EMPLOYEE’S SIGNING AND NOT REVOKING A RELEASE OF

 

5

--------------------------------------------------------------------------------


 


CLAIMS IN FAVOR OF THE COMPANY SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT A
TO THIS AGREEMENT (A “RELEASE”), THE LAPSE OF ANY STATUTORY PERIOD FOR REVOKING
THE RELEASE, AND SUCH RELEASE BECOMING EFFECTIVE IN ACCORDANCE WITH ITS TERMS
WITHIN TWENTY-NINE (29) DAYS FOLLOWING EMPLOYEE’S TERMINATION DATE, EMPLOYEE AND
EMPLOYEE’S SPOUSE OR DOMESTIC PARTNER AND ELIGIBLE DEPENDENTS SHALL RECEIVE,
COMMENCING ON THE TERMINATION DATE, FOR THE DURATION OF EMPLOYEE’S LIFE THE
COMPANY TRAVEL BENEFITS DESCRIBED ABOVE (BUT NOT THE OTHER TRAVEL BENEFITS ON
OTHER AIRLINES) UP TO A MAXIMUM IMPUTED TAXABLE INCOME, IN THE AGGREGATE, OF
$25,000 PER CALENDAR YEAR.  THE TRAVEL BENEFITS PROVIDED PURSUANT TO THE
PRECEDING SENTENCES OF THIS SECTION 4(C) SHALL BE PROVIDED ON A BASIS THAT IS NO
LESS BENEFICIAL THAN TRAVEL BENEFITS PROVIDED AS OF THE RENEWAL EFFECTIVE DATE,
AND NO LESS BENEFICIAL WHEN COMPARED TO THE TRAVEL BENEFITS ENJOYED BY ANY OTHER
EMPLOYEE OF THE COMPANY OR BY ANY MEMBER OF THE BOARD OF DIRECTORS, WHICHEVER IS
BETTER (SUBJECT TO THE $25,000 ANNUAL LIMITATION AND THE EXCLUSION OF TRAVEL
BENEFITS ON OTHER AIRLINES FOR THE POST-TERMINATION COMPANY TRAVEL BENEFITS). 
SUCH LIFETIME TRAVEL BENEFITS SHALL CEASE TO BE PROVIDED IN THE EVENT EMPLOYEE
BREACHES HIS OBLIGATIONS UNDER SECTIONS 6 OR 10 OF THIS AGREEMENT.


 


D)                                     EXECUTIVE LONG-TERM DISABILITY INSURANCE
PLAN.  EMPLOYEE WILL BE INCLUDED IN THE COMPANY’S EXECUTIVE LONG-TERM DISABILITY
INSURANCE PLAN, AS IT MAY BE MODIFIED FROM TIME TO TIME, AT THE COMPANY’S
EXPENSE.


 


E)                                      BUSINESS EXPENSES.  THE COMPANY SHALL
REIMBURSE THE EMPLOYEE FOR ANY AND ALL NECESSARY, CUSTOMARY, AND USUAL EXPENSES,
PROPERLY RECEIPTED IN ACCORDANCE WITH COMPANY POLICIES, INCURRED BY EMPLOYEE ON
BEHALF OF THE COMPANY.


 


F)                                        LIFE INSURANCE.  THE COMPANY SHALL PAY
THE PREMIUM FOR TERM LIFE INSURANCE COVERAGE OF $300,000.


 


G)                                     ANNUAL PHYSICAL.  THE COMPANY SHALL
REIMBURSE EMPLOYEE (OR PAY DIRECTLY) FOR THE REASONABLE COSTS OF AN ANNUAL
EXECUTIVE FULL PHYSICAL EXAMINATION.


 


5.                                       RELOCATION.  IF EMPLOYEE COMPLETES HIS
SERVICE UNDER THIS AGREEMENT THROUGH NOVEMBER 7, 2013 OR IF EMPLOYEE’S
EMPLOYMENT IS TERMINATED PRIOR TO NOVEMBER 7, 2013 (I) BY ACT OF THE COMPANY
OTHER THAN FOR CAUSE (AS DEFINED HEREIN) OR (II) BY THE EMPLOYEE FOR GOOD REASON
(AS DEFINED HEREIN), THEN, SUBJECT TO EMPLOYEE SIGNING AND NOT REVOKING A
RELEASE, THE LAPSE OF ANY STATUTORY PERIOD FOR REVOKING THE RELEASE, AND SUCH
RELEASE BECOMING EFFECTIVE IN ACCORDANCE WITH ITS TERMS WITHIN TWENTY-NINE (29)
DAYS FOLLOWING EMPLOYEE’S TERMINATION DATE, THE COMPANY WILL REIMBURSE THE
EMPLOYEE FOR ELIGIBLE COSTS RELATED WITH RELOCATION FROM HAWAII (INCLUDING
ELIGIBLE COSTS INCURRED ON OR AFTER SUCH EMPLOYMENT TERMINATION BUT PRIOR TO THE
EFFECTIVENESS OF THE RELEASE), WHICH WILL INCLUDE BUT NOT BE LIMITED TO THE
FOLLOWING ITEMS: I) THE REASONABLE OUT-OF-POCKET COSTS OF MOVING HIS HOUSEHOLD
GOODS AND BELONGINGS FROM HAWAII, INCLUDING PACKING, UNPACKING, SHIPPING AND
INSURANCE, (II) THE SHIPMENT OF ONE AUTOMOBILE, AND (III) TRAVEL COSTS FOR
EMPLOYEE AND HIS DOMESTIC PARTNER DIRECTLY RELATED TO EMPLOYEE’S RELOCATION FROM
HAWAII (COLLECTIVELY REFERRED TO AS THE “TERMINATION EXPENSES”). THE TERMINATION
EXPENSES WILL BE REIMBURSED UP TO A MAXIMUM OF $50,000.00.  NOTWITHSTANDING THE
FOREGOING IN ORDER TO RECEIVE REIMBURSEMENT OF THE TERMINATION EXPENSES UNDER
THIS SECTION 5, SUCH TERMINATION EXPENSE MUST BE INCURRED ON OR BEFORE THE END
OF THE SECOND CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH EMPLOYEE’S
TERMINATION OF EMPLOYMENT OCCURS AND REIMBURSEMENT OF SUCH TERMINATION EXPENSE
SHALL BE MADE AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING SUBMISSION OF SUCH
EXPENSE BUT SHALL IN ANY EVENT BE MADE ON OR BEFORE THE END OF THE THIRD
CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH EMPLOYEE’S TERMINATION OF
EMPLOYMENT OCCURS.

 

6

--------------------------------------------------------------------------------


 


6.                                       CONFIDENTIAL INFORMATION.  EMPLOYEE
RECOGNIZES THAT BY REASON OF HIS EMPLOYMENT BY AND SERVICE TO THE COMPANY HE
WILL OCCUPY A POSITION OF TRUST WITH RESPECT TO BUSINESS AND TECHNICAL
INFORMATION OF A SECRET OR CONFIDENTIAL NATURE WHICH IS THE PROPERTY OF THE
COMPANY WHICH WILL BE IMPARTED TO HIM FROM TIME TO TIME IN THE COURSE OF THE
PERFORMANCE OF HIS DUTIES HEREUNDER.  EMPLOYEE ACKNOWLEDGES THAT SUCH
INFORMATION IS A VALUABLE AND UNIQUE ASSET OF THE COMPANY AND AGREES THAT HE
SHALL NOT, DURING OR AFTER THE TERM OF THIS AGREEMENT, USE OR DISCLOSE DIRECTLY
OR INDIRECTLY ANY CONFIDENTIAL INFORMATION OF THE COMPANY TO ANY PERSON, EXCEPT
THAT EMPLOYEE MAY USE AND DISCLOSE TO AUTHORIZED PERSONNEL OF THE COMPANY SUCH
CONFIDENTIAL INFORMATION AS IS REASONABLY APPROPRIATE IN THE COURSE OF THE
PERFORMANCE OF HIS DUTIES HEREUNDER.  CONFIDENTIAL INFORMATION OF THE COMPANY
SHALL INCLUDE ALL INFORMATION AND KNOWLEDGE OF ANY NATURE AND IN ANY FORM
RELATING TO THE COMPANY INCLUDING BUT NOT LIMITED TO, BUSINESS PLANS;
DEVELOPMENT PROJECTS; COMPUTER SOFTWARE AND RELATED DOCUMENTATION AND MATERIALS;
DESIGNS, PRACTICES, PROCESSES, METHODS, KNOW-HOW AND OTHER FACTS RELATING TO THE
BUSINESS OF THE COMPANY; ADVERTISING, PROMOTIONS, FINANCIAL MATTERS, SALES AND
PROFIT FIGURES, CUSTOMERS OR CUSTOMER LISTS.  CONFIDENTIAL INFORMATION SHALL NOT
INCLUDE ANY INFORMATION THAT IS OR SHALL BECOME PUBLICLY KNOWN THROUGH NO FAULT
OF THE EMPLOYEE AND ANY INFORMATION RECEIVED IN GOOD FAITH FROM A THIRD PARTY
WHO HAS THE RIGHT TO DISCLOSE SUCH INFORMATION AND WHO HAS NOT RECEIVED SUCH
INFORMATION, EITHER DIRECTLY OR INDIRECTLY, FROM THE COMPANY.


 


7.                                      TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 


A)                                      DEATH; DISABILITY.  IF THE EMPLOYEE DIES
WHILE EMPLOYED BY THE COMPANY, HIS EMPLOYMENT SHALL IMMEDIATELY TERMINATE.  IF,
AS A RESULT OF EMPLOYEE’S MENTAL OR PHYSICAL INCAPACITY, EMPLOYEE SHALL BE
UNABLE TO PERFORM THE SERVICES FOR THE COMPANY CONTEMPLATED BY THIS AGREEMENT IN
THE MANNER IN WHICH HE PREVIOUSLY PERFORMED THEM DURING AN AGGREGATE OF ONE
HUNDRED TWENTY (120) BUSINESS DAYS IN ANY CONSECUTIVE SEVEN (7) MONTH PERIOD
(“DISABILITY”), EMPLOYEE’S EMPLOYMENT MAY BE TERMINATED BY THE COMPANY FOR
DISABILITY.  IN THE EVENT OF DISABILITY OR DEATH, THE EMPLOYEE OR EMPLOYEE’S
BENEFICIARIES, AS THE CASE MAY BE, SHALL CONTINUE TO BE PAID THE BASE SALARY
THROUGH THE TERMINATION DATE AND A PERFORMANCE/INCENTIVE BONUS, PRO-RATED TO
REFLECT THE DATE OF DEATH OR DISABILITY, AND SUBJECT TO ATTAINING THE REQUISITE
PERFORMANCE MILESTONES AND PAYABLE AT THE SAME TIME AS OTHER PARTICIPANTS, AS
DETERMINED IN ACCORDANCE WITH SECTION 3(B).  IN THE CASE OF DEATH, THE
EMPLOYEE’S BENEFICIARIES OR HIS ESTATE SHALL RECEIVE BENEFITS IN ACCORDANCE WITH
THE COMPANY’S RETIREMENT, INSURANCE AND OTHER APPLICABLE PROGRAMS AND PLANS THEN
IN EFFECT.


 


B)                                     TERMINATION BY THE COMPANY FOR CAUSE. 
THE COMPANY MAY TERMINATE EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT FOR “CAUSE”
(AS DEFINED HEREIN) AT ANY TIME PRIOR TO EXPIRATION OF THE TERM, ONLY UPON THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS:


 


(I)             THE MATERIAL BREACH BY EMPLOYEE OF HIS OBLIGATIONS HEREUNDER,
AFTER EMPLOYEE HAS BEEN GIVEN WRITTEN NOTICE SPECIFYING THE BREACH AND HAS BEEN
PROVIDED A THIRTY DAY OPPORTUNITY TO CURE.  THIS INCLUDES, WITHOUT LIMITATION,
WILLFUL NEGLECT OF EMPLOYEE’S DUTIES OR EMPLOYEE’S WILLFUL FAILURE (OTHER THAN
ANY SUCH FAILURE RESULTING FROM THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT
PURSUANT TO HIS DEATH, DISABILITY, RETIREMENT OR GOOD REASON, AS PROVIDED
ELSEWHERE IN THIS AGREEMENT) TO IMPLEMENT OR ADHERE TO POLICIES ESTABLISHED BY,
OR DIRECTIVES OF, THE COMPANY’S BOARD OF DIRECTORS.

 

7

--------------------------------------------------------------------------------


 


(II)          EMPLOYEE IS CONVICTED OF, OR PLEADS GUILTY OR NO CONTEST TO A
FELONY, OR WRITTEN EVIDENCE IS PRESENTED TO THE BOARD THAT EMPLOYEE ENGAGED IN A
CRIME THAT MAY HAVE AN ADVERSE IMPACT ON THE COMPANY’S REPUTATION AND STANDING
IN THE COMMUNITY.


 


(III)       EMPLOYEE COMMITS FRAUD IN CONNECTION WITH THE BUSINESS AFFAIRS OF
THE COMPANY, REGARDLESS OF WHETHER SAID CONDUCT IS DESIGNED TO DEFRAUD THE
COMPANY OR OTHERS.


 

In the event of termination for Cause, the Company shall pay the Employee any
portion of the Employee’s Base Salary accrued, but not paid, prior to the
Termination Date.  In the event of termination for Cause, the Company’s
obligation to pay Employee’s Base Salary for any periods after the Termination
Date shall cease as of the Termination Date, all of Employee’s equity
compensation awards shall immediately cease vesting, and all of Employee’s
benefits shall cease, except as otherwise required by law; provided that
Employee shall retain his vested equity compensation awards and other vested
benefits and rights under the Company’s benefit plans in accordance with the
terms of such plans and this Agreement.  If Employee’s employment is terminated
for Cause, Employee’s employment may be terminated on written notice, effective
immediately, unless otherwise expressly provided for in this Agreement.

 


C)                                      TERMINATION BY THE COMPANY WITHOUT
CAUSE.  THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT PRIOR TO
THE EXPIRATION OF THE TERM, AT ANY TIME, WITHOUT CAUSE.  IN THE EVENT THE
COMPANY SHALL SO ELECT TO TERMINATE THIS AGREEMENT, THE EMPLOYEE SHALL BE
ELIGIBLE TO RECEIVE COMPENSATION PURSUANT TO THE PROVISIONS OF SECTION 8 HEREOF.


 


D)                                     TERMINATION BY THE EMPLOYEE FOR GOOD
REASON.  THE EMPLOYEE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT FOR “GOOD
REASON” (AS DEFINED HEREIN).  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON”
SHALL MEAN THE OCCURRENCE, WITHOUT THE EMPLOYEE’S PRIOR WRITTEN CONSENT, OF ANY
ONE OR MORE OF THE FOLLOWING EVENTS:


 


(I)             THE ASSIGNMENT TO THE EMPLOYEE OF ANY DUTIES THAT ARE MATERIALLY
INCONSISTENT WITH EMPLOYEE’S DUTIES AS CHIEF EXECUTIVE OFFICER, OR THAT REFLECT
A MATERIAL REDUCTION OF HIS POWERS AND RESPONSIBILITIES;


 


(II)          EMPLOYEE’S CEASING TO REPORT SOLELY TO THE BOARD OF DIRECTORS;


 


(III)       A NEGATIVE CHANGE TO EMPLOYEE’S TITLE;


 


(IV)      THE COMPANY’S MATERIAL BREACH OF ANY OF THE PROVISIONS OF THIS
AGREEMENT, OR A MATERIAL ADVERSE CHANGE IN THE CONDITIONS OF EMPLOYEE’S
EMPLOYMENT (E.G., INCLUDING, WITHOUT LIMITATION, A FAILURE BY THE COMPANY TO
PROVIDE THE EMPLOYEE WITH INCENTIVE COMPENSATION AND BENEFIT PLANS THAT PROVIDE
COMPARABLE BENEFITS AND AMOUNTS AS SUCH TYPE OF PROGRAMS AS ARE PROVIDED TO
OTHER COMPANY EXECUTIVE OFFICERS, ETC.);


 


(V)         THE RELOCATION OF THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES TO A
LOCATION OUTSIDE OF THE HONOLULU AREA OR THE COMPANY’S REQUIRING THE EMPLOYEE TO
BE BASED ANYWHERE OTHER THAN THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES, EXCEPT
FOR TRAVEL ON COMPANY BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE
EMPLOYEE’S POSITION AND RESPONSIBILITIES;

 

8

--------------------------------------------------------------------------------


 


(VI)      FOLLOWING A CHANGE IN CONTROL (AS DEFINED IN SECTION 11), EMPLOYEE NOT
REMAINING AS THE CHIEF EXECUTIVE OFFICER OF A SUCCESSOR PUBLICLY-TRADED COMPANY;
OR


 


(VII)   A FAILURE BY THE COMPANY TO MAINTAIN DIRECTORS’ AND OFFICERS’ INSURANCE
AS SET FORTH IN SECTION 20.


 

The Employee agrees to provide the Company thirty (30) days’ prior written
notice of any termination for Good Reason within ninety (90) days’ of Employee
becoming aware of the occurrence of any of the foregoing (except in the case of
a termination pursuant to subparagraph (vi) hereof), during which 30-day period
the Company shall have the right to cure the circumstances giving rise to the
Good Reason stated in such notice.  In the event of termination for Good Reason,
the Employee shall be eligible to receive compensation pursuant to the
provisions of Section 8 hereof.

 


E)                                      TERMINATION BY THE EMPLOYEE WITHOUT GOOD
REASON.  THE EMPLOYEE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT WITHOUT
GOOD REASON.  IN THE EVENT OF A RESIGNATION BY EMPLOYEE WITHOUT GOOD REASON, THE
COMPANY SHALL PAY THE EMPLOYEE ANY PORTION OF THE EMPLOYEE’S BASE SALARY
ACCRUED, BUT NOT PAID, PRIOR TO THE TERMINATION DATE, ALL OF EMPLOYEE’S EQUITY
COMPENSATION AWARDS SHALL IMMEDIATELY CEASE VESTING, AND ALL OF EMPLOYEE’S
BENEFITS SHALL CEASE, EXCEPT AS OTHERWISE REQUIRED BY LAW OR AS OTHERWISE
PROVIDED HEREIN; PROVIDED THAT EMPLOYEE SHALL RETAIN HIS VESTED EQUITY
COMPENSATION AWARDS AND OTHER VESTED BENEFITS AND RIGHTS UNDER THE COMPANY’S
BENEFIT PLANS IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AND THIS AGREEMENT.


 


8.                                       COMPENSATION UPON TERMINATION BY THE
COMPANY OTHER THAN FOR CAUSE OR BY THE EMPLOYEE FOR GOOD REASON.  IF THE
EMPLOYEE’S EMPLOYMENT SHALL BE TERMINATED (I) BY ACT OF THE COMPANY OTHER THAN
FOR CAUSE DURING THE TERM, OR (II) BY THE EMPLOYEE FOR GOOD REASON DURING THE
TERM, THEN SUBJECT TO EMPLOYEE SIGNING AND NOT REVOKING A RELEASE, THE LAPSE OF
ANY STATUTORY PERIOD FOR REVOKING THE RELEASE, AND SUCH RELEASE BECOMING
EFFECTIVE IN ACCORDANCE WITH ITS TERMS WITHIN TWENTY-NINE (29) DAYS FOLLOWING
EMPLOYEE’S TERMINATION DATE, THE COMPANY SHALL PROVIDE SEVERANCE PAY AND
BENEFITS AS FOLLOWS:


 


A)                                      PAYMENT OF UNPAID BASE SALARY AND
PERFORMANCE/INCENTIVE BONUS.  THE COMPANY SHALL IMMEDIATELY PAY THE EMPLOYEE ANY
PORTION OF THE EMPLOYEE’S BASE SALARY ACCRUED, BUT NOT PAID, PRIOR TO THE
TERMINATION DATE AND A PERFORMANCE/INCENTIVE BONUS FOR SUCH YEAR, SUBJECT TO
ATTAINING THE REQUISITE PERFORMANCE MILESTONES AND PAYABLE AT THE SAME TIME AS
OTHER PARTICIPANTS, AS DETERMINED IN ACCORDANCE WITH SECTION 3(B), WITH A RATING
OF 1.0 FOR ALL OBJECTIVES THAT ARE NOT INTENDED TO CONSTITUTE PERFORMANCE-BASED
COMPENSATION UNDER CODE SECTION 162(M), AND A RATING DETERMINED BY THE
COMPENSATION COMMITTEE CONSISTENT WITH ITS DETERMINATION FOR OTHER EXECUTIVES
FOR ALL OBJECTIVES THAT ARE INTENDED TO CONSTITUTE PERFORMANCE-BASED
COMPENSATION UNDER CODE SECTION 162(M).


 


B)                                     LUMP SUM PAYMENT.  EMPLOYEE SHALL
RECEIVE, ON THE TWENTY-NINTH (29TH) DAY FOLLOWING THE TERMINATION DATE, OR SUCH
LATER TIME AS IS REQUIRED PURSUANT TO SECTION 22 HEREOF, A LUMP SUM CASH
SEVERANCE PAYMENT IN AN AMOUNT EQUAL TO 3 TIMES THE AMOUNT OF EMPLOYEE’S TOTAL
BASE SALARY AND AVERAGE ANNUAL BONUS PAYMENT RECEIVED DURING THE 36 MONTH PERIOD
IMMEDIATELY PRIOR TO SUCH TERMINATION, UP TO A MAXIMUM SEVERANCE PAYMENT OF
$3,000,000 (THE “CASH SEVERANCE AMOUNT”).

 

9

--------------------------------------------------------------------------------


 


C)                                      CONTINUATION OF MEDICAL AND OTHER
BENEFITS.  THROUGHOUT THE TERM OF THIS AGREEMENT FROM AND AFTER THE TERMINATION
DATE, THE COMPANY SHALL CONTINUE TO PROVIDE EMPLOYEE WITH (I) LIFE INSURANCE
COVERAGE, DISABILITY BENEFITS AND MEDICAL BENEFITS AS IF EMPLOYEE’S EMPLOYMENT
UNDER THE AGREEMENT HAD NOT BEEN TERMINATED; PROVIDED THAT COVERAGE (AS DISTINCT
FROM BENEFITS DUE TO A DISABILITY INCURRED PRIOR TO THE TERMINATION DATE) UNDER
THE COMPANY’S LONG TERM DISABILITY INSURANCE WILL NOT BE INCLUDED AS PART OF
BENEFITS PROVIDED AFTER TERMINATION OF EMPLOYMENT, BECAUSE THE CARRIER LIMITS
PROVISION OF SUCH TO ACTIVE EMPLOYEES AND (II) TRAVEL BENEFITS SET FORTH IN
SECTION 4(C), AS IF EMPLOYEE’S EMPLOYMENT UNDER THE AGREEMENT HAD NOT BEEN
TERMINATED; PROVIDED, HOWEVER, THAT IF PROVIDING SUCH COVERAGE UNDER (I) ABOVE
WOULD OTHERWISE POTENTIALLY GIVE RISE TO A DISCRIMINATORY PAYMENT UNDER CODE
SECTION 105(H), THEN EMPLOYEE SHALL RECEIVE IMPUTED INCOME WITH RESPECT TO THE
RELEVANT INSURANCE COVERAGE PREMIUMS.  THE COMPANY WILL SEEK IN GOOD FAITH TO
PROVIDE SUCH COVERAGE UNDER AN INSURED PLAN IN ORDER TO AVOID IMPUTED INCOME TO
EMPLOYEE IF SUCH COVERAGE IS AVAILABLE ON COMMERCIALLY REASONABLE TERMS.  WITH
RESPECT TO ANY MEDICAL REIMBURSEMENTS MADE TO EMPLOYEE UNDER THIS SECTION, SUCH
REIMBURSEMENT WILL BE PAID TO EMPLOYEE AS SOON ADMINISTRATIVELY FEASIBLE
FOLLOWING SUBMISSION OF SUCH CLAIM BUT SHALL IN ANY EVENT BE MADE ON OR BEFORE
THE END OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH EMPLOYEE’S
SUCH CLAIM IS INCURRED.  IF REQUIRED BY LAW OR OTHERWISE ALLOWED BY THE RELEVANT
CARRIER, EMPLOYEE WILL BE AFFORDED THE OPPORTUNITY TO CONTINUE SUCH BENEFITS AT
EMPLOYEE’S OWN COST AFTER THE BENEFITS PROVIDED UNDER THIS SECTION 8(C) HAVE
EXPIRED.


 


D)                                     TYPE A AND TYPE B RESTRICTED STOCK
VESTING ACCELERATION.  ANY TYPE A OR TYPE B RESTRICTED STOCK AS TO WHICH THE
PERFORMANCE METRICS HAVE BEEN MET (OR ARE DEEMED MET PURSUANT TO SECTIONS
4(E)(II) OR 4(E)(IV) HEREOF), SHALL BE VESTED 100% AND SHALL BE PAID OUT ON THE
TWENTY-NINTH (29TH) DAY FOLLOWING THE TERMINATION DATE OR SUCH LATER DATE AS IS
REQUIRED TO AVOID THE IMPOSITION OF ADDITIONAL TAXES UNDER CODE SECTION 409A
PURSUANT TO SECTION 22 HEREOF.


 


E)                                      NO MITIGATION REQUIRED; NO OTHER
ENTITLEMENT TO BENEFITS UNDER AGREEMENT.  THE EMPLOYEE SHALL NOT BE REQUIRED IN
ANY WAY TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS SECTION 8,
INCLUDING, BUT NOT LIMITED TO, BY SEEKING OTHER EMPLOYMENT, NOR SHALL THE AMOUNT
OF ANY PAYMENT PROVIDED FOR IN THIS SECTION 8 BE REDUCED BY ANY COMPENSATION
EARNED BY THE EMPLOYEE AS THE RESULT OF EMPLOYMENT WITH ANOTHER EMPLOYER AFTER
THE TERMINATION DATE, OR OTHERWISE.  EXCEPT AS SET FORTH IN THIS SECTION 8,
FOLLOWING A TERMINATION GOVERNED BY THIS SECTION 8, THE EMPLOYEE SHALL NOT BE
ENTITLED TO ANY OTHER COMPENSATION OR BENEFITS SET FORTH IN THIS AGREEMENT,
EXCEPT AS MAY BE SEPARATELY NEGOTIATED BY THE PARTIES AND APPROVED BY THE BOARD
OF DIRECTORS OF THE COMPANY IN WRITING IN CONJUNCTION WITH THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT UNDER THIS SECTION 8 OR AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT.


 


F)                                        RELEASE OF CLAIMS.  RECEIPT OF THE
SEVERANCE PAYMENTS AND BENEFITS SPECIFIED IN THIS SECTION 8 SHALL BE CONTINGENT
ON EMPLOYEE’S EXECUTION OF A RELEASE, AND THE LAPSE OF ANY STATUTORY PERIOD FOR
REVOCATION, AND SUCH RELEASE BECOMING EFFECTIVE IN ACCORDANCE WITH ITS TERMS
WITHIN TWENTY-NINE (29) DAYS FOLLOWING THE TERMINATION DATE.  ANY SEVERANCE
PAYMENT TO WHICH EMPLOYEE OTHERWISE WOULD HAVE BEEN ENTITLED DURING SUCH
TWENTY-NINE (29) DAY PERIOD SHALL BE PAID BY THE COMPANY IN FULL ARREARS ON THE
TWENTY-NINTH (29TH) DAY FOLLOWING EMPLOYEE’S EMPLOYMENT TERMINATION DATE OR SUCH
LATER DATE AS IS REQUIRED TO AVOID THE IMPOSITION OF ADDITIONAL TAXES UNDER CODE
SECTION 409A, TOGETHER, WITH RESPECT TO ANY CASH SEVERANCE PAYMENTS, WITH
INTEREST AT THE SAME RATE AS PROVIDED IN SECTION 22(B).

 

10

--------------------------------------------------------------------------------


 


9.                                       CODE SECTION 280G .


 


A)                                      TREATMENT WITHIN ONE YEAR FOLLOWING THE
RENEWAL EFFECTIVE DATE.  IN THE EVENT THAT ANY PAYMENT OR DISTRIBUTION
(INCLUDING BENEFITS AND ACCELERATION OF VESTING OF EQUITY COMPENSATION) WHICH IS
MADE BY THE COMPANY TO OR FOR THE BENEFIT OF THE EMPLOYEE (WHETHER PAID OR
PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THE AGREEMENT
OR OTHERWISE) WITHIN ONE YEAR FOLLOWING THE RENEWAL EFFECTIVE DATE WOULD BE
SUBJECT TO ANY EXCISE TAX, OR ANY INTEREST OR PENALTIES ARE INCURRED BY EMPLOYEE
WITH RESPECT TO ANY SUCH EXCISE TAX PURSUANT TO SECTIONS 280G OR 4999 OF THE
CODE, OR ANY SUCCESSOR OR LIKE PROVISION (OR FOR THE PAYMENT OF ANY TAX PURSUANT
TO ANY APPLICABLE, LIKE STATE TAX PROVISION) (THE “EXCISE TAX”), THE COMPANY
SHALL MAKE A PAYMENT (THE “SPECIAL REIMBURSEMENT”) TO OR FOR THE BENEFIT OF
EMPLOYEE IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY EMPLOYEE OF ALL FEDERAL, STATE
AND LOCAL TAXES, INCLUDING, WITHOUT LIMITATION, ANY TAX UNDER SECTIONS 280G OR
4999 (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) IMPOSED ON
THE SPECIAL REIMBURSEMENT, EMPLOYEE RETAINS AN AMOUNT OF THE SPECIAL
REIMBURSEMENT SUFFICIENT TO PAY THE EXCISE TAX.  THE SPECIAL REIMBURSEMENT SHALL
BE PAID AS SOON AS PRACTICABLE AFTER IT IS DETERMINED BY THE COMPANY OR EMPLOYEE
AND REVIEWED FOR ACCURACY BY THE COMPANY’S TAX PROFESSIONALS AND PAID BY OR ON
BEHALF OF EMPLOYEE; PROVIDED HOWEVER THAT THE SPECIAL REIMBURSEMENT SHALL IN NO
EVENT BE PAID LATER THAN THE DATE WHICH IS TWO (2) WEEKS AFTER THE DATE UPON
WHICH EMPLOYEE PAYS SUCH PORTION OF THE EXCISE TAX ON WHICH SUCH SPECIAL
REIMBURSEMENT IS PAYABLE UNDER THIS SECTION.


 


B)                                     BEST RESULTS TREATMENT AT LEAST ONE YEAR
THE RENEWAL EFFECTIVE DATE.  IF ANY PAYMENT OR BENEFIT EMPLOYEE WOULD RECEIVE
PURSUANT TO THIS AGREEMENT OR OTHERWISE ON OR AFTER THE DATE THAT IS ONE YEAR
FOLLOWING THE RENEWAL EFFECTIVE DATE, INCLUDING ACCELERATED VESTING OF ANY
EQUITY COMPENSATION (“PAYMENT”) WOULD (I) CONSTITUTE A “PARACHUTE PAYMENT”
WITHIN THE MEANING OF SECTION 280G OF THE CODE, AND (II) BUT FOR THIS SENTENCE,
BE SUBJECT TO THE EXCISE TAX, THEN SUCH PAYMENT SHALL BE REDUCED TO THE REDUCED
AMOUNT.  THE “REDUCED AMOUNT” SHALL BE EITHER (X) THE LARGEST PORTION OF THE
PAYMENT THAT WOULD RESULT IN NO PORTION OF THE PAYMENT BEING SUBJECT TO THE
EXCISE TAX OR (Y) THE LARGEST PORTION, UP TO AND INCLUDING THE TOTAL, OF THE
PAYMENT, WHICHEVER AMOUNT, AFTER TAKING INTO ACCOUNT ALL APPLICABLE FEDERAL,
STATE AND LOCAL EMPLOYMENT TAXES, INCOME TAXES, AND THE EXCISE TAX (ALL COMPUTED
AT THE HIGHEST APPLICABLE MARGINAL RATE), RESULTS IN EMPLOYEE’S RECEIPT, ON AN
AFTER-TAX BASIS, OF THE GREATER AMOUNT OF THE PAYMENT NOTWITHSTANDING THAT ALL
OR SOME PORTION OF THE PAYMENT MAY BE SUBJECT TO THE EXCISE TAX.  IF A REDUCTION
IN PAYMENTS OR BENEFITS CONSTITUTING “PARACHUTE PAYMENTS” IS NECESSARY SO THAT
THE PAYMENT EQUALS THE REDUCED AMOUNT, REDUCTION SHALL OCCUR IN THE FOLLOWING
ORDER: (A) CASH PAYMENTS SHALL BE REDUCED FIRST AND IN REVERSE CHRONOLOGICAL
ORDER SUCH THAT THE CASH PAYMENT OWED ON THE LATEST DATE FOLLOWING THE
OCCURRENCE OF THE EVENT TRIGGERING SUCH EXCISE TAX WILL BE THE FIRST CASH
PAYMENT TO BE REDUCED; (B) ACCELERATED VESTING OF STOCK AWARDS SHALL BE
CANCELLED/REDUCED NEXT AND IN THE REVERSE ORDER OF THE DATE OF GRANT FOR SUCH
STOCK AWARDS (I.E., THE VESTING OF THE MOST RECENTLY GRANTED STOCK AWARDS WILL
BE REDUCED FIRST), WITH FULL-VALUE AWARDS REVERSED BEFORE ANY STOCK OPTION OR
STOCK APPRECIATION RIGHTS ARE REDUCED; AND (C) EMPLOYEE BENEFITS SHALL BE
REDUCED LAST AND IN REVERSE CHRONOLOGICAL ORDER SUCH THAT THE BENEFIT OWED ON
THE LATEST DATE FOLLOWING THE OCCURRENCE OF THE EVENT TRIGGERING SUCH EXCISE TAX
WILL BE THE FIRST BENEFIT TO BE REDUCED.

 

11

--------------------------------------------------------------------------------



 


C)                                      280G CALCULATIONS.  THE COMPANY SHALL
APPOINT A NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE DETERMINATIONS
REQUIRED UNDER THIS SECTION 9 AND PERFORM THE FOREGOING CALCULATIONS.  THE
COMPANY SHALL BEAR ALL EXPENSES WITH RESPECT TO THE DETERMINATIONS BY SUCH
ACCOUNTING FIRM REQUIRED TO BE MADE HEREUNDER.


 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Employee within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by the Company or
Employee) or such other time as requested by the Company or Employee.  If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Employee.

 


10.                                 NONCOMPETITION, ETC. PROVISIONS.


 


A)                                      NONCOMPETITION.  DURING THE TERM OF THIS
AGREEMENT AND FOR A PERIOD OF TWELVE (12) MONTHS COMMENCING ON THE TERMINATION
DATE, EMPLOYEE AGREES AND COVENANTS THAT EMPLOYEE SHALL NOT, DIRECTLY OR
INDIRECTLY, UNDERTAKE TO BECOME AN EMPLOYEE, OFFICER, PARTNER, CONSULTANT OR
OTHERWISE BE CONNECTED WITH ANY ENTITY FOR WHICH, AT SUCH TIME OR FOR THE TWELVE
(12) MONTH PERIOD THEREAFTER IN EXCESS OF FIFTEEN PERCENT (15%) OF ITS BUSINESS
IS PRIMARILY DIRECTED AT COMPETITION WITH THE COMPANY EITHER WITHIN HAWAII OR ON
ROUTES TO AND FROM HAWAII SERVICED BY THE COMPANY, PROVIDED, HOWEVER, FOR SAKE
OF CLARITY, EMPLOYEE SHALL NOT VIOLATE THIS PROVISION IF HE IS EMPLOYED WITH
OVERALL RESPONSIBILITY FOR A BUSINESS AREA (SUCH AS MARKETING) WHICH INCLUDES
OVERSIGHT AND RESPONSIBILITY FOR ROUTES WITHIN HAWAII OR ON ROUTES TO AND FROM
HAWAII SERVICED BY THE COMPANY.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT ANY
INTENTIONAL AND MATERIAL BREACH OF THIS NON-COMPETITION PROVISION SHALL ENTITLE
EMPLOYER TO IMMEDIATELY TERMINATE PAYMENTS PURSUANT TO SECTION 8 OF THIS
AGREEMENT AND LIFETIME TRAVEL BENEFITS PROVIDED IN SECTION 4(C) OF THIS
AGREEMENT.  IF THE COMPANY CEASES OPERATIONS ON A PERMANENT BASIS OR IF THE
COMPANY CEASES TO MAKE PAYMENTS TO EMPLOYEE PURSUANT TO SECTION 8 HEREOF, THE
RESTRICTIONS OF THIS SECTION SHALL IMMEDIATELY TERMINATE.


 


B)                                     NONDISPARAGEMENT.  DURING THE TERM OF
THIS AGREEMENT AND FOR A PERIOD OF TWENTY-FOUR (24) MONTHS COMMENCING ON THE
TERMINATION DATE, EACH PARTY AGREES THAT IT/HE SHALL NOT MAKE ANY STATEMENTS
THAT DISPARAGE OR TEND TO DISPARAGE THE OTHER PARTY, INCLUDING, IN THE CASE OF
THE COMPANY, ITS PRODUCTS, SERVICES, OFFICERS, EMPLOYEES, ADVISERS OR OTHER
BUSINESS CONTACTS.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT ANY INTENTIONAL AND
MATERIAL BREACH OF THIS NONDISPARAGEMENT PROVISION SHALL ENTITLE THE COMPANY TO
IMMEDIATELY TERMINATE PAYMENTS PURSUANT TO SECTION 8 OF THIS AGREEMENT AND
LIFETIME TRAVEL BENEFITS PROVIDED IN SECTION 4(C) OF THIS AGREEMENT, AND IF SUCH
DISPARAGEMENT IS MATERIAL AND RESULTS IN DAMAGE TO THE COMPANY, THE COMPANY MAY
ALSO SEEK REPAYMENT OF AMOUNTS PREVIOUSLY PAID TO EMPLOYEE PURSUANT TO
SECTION 8.

 

12

--------------------------------------------------------------------------------


 


C)                                      RIGHT TO COMPANY MATERIALS.  EMPLOYEE
AGREES THAT ALL STYLES, DESIGNS, LISTS, MATERIALS, BOOKS, FILES, REPORTS,
CORRESPONDENCE, RECORDS, AND OTHER DOCUMENTS (“COMPANY MATERIALS”) USED,
PREPARED, OR MADE AVAILABLE TO EMPLOYEE, SHALL BE AND SHALL REMAIN THE PROPERTY
OF THE COMPANY.  UPON THE TERMINATION OF EMPLOYMENT OR THE EXPIRATION OF THIS
AGREEMENT, ALL COMPANY MATERIALS SHALL BE RETURNED IMMEDIATELY TO THE COMPANY,
AND EMPLOYEE SHALL NOT MAKE OR RETAIN ANY COPIES THEREOF.


 


D)                                     ANTISOLICITATION.  EMPLOYEE PROMISES AND
AGREES THAT DURING THE TERM OF THIS AGREEMENT AND FOR THE TWENTY-FOUR (24) MONTH
PERIOD COMMENCING ON THE TERMINATION DATE, HE WILL NOT INFLUENCE OR ATTEMPT TO
INFLUENCE CUSTOMERS OR SUPPLIERS OF THE COMPANY OR ANY OF ITS PRESENT OR FUTURE
SUBSIDIARIES OR AFFILIATES, EITHER DIRECTLY OR INDIRECTLY, TO DIVERT THEIR
BUSINESS TO ANY INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION OR OTHER ENTITY THEN
IN COMPETITION WITH THE COMPANY, OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY.


 


E)                                      SOLICITING EMPLOYEES.  DURING THE TERM
OF THIS AGREEMENT AND FOR THE TWENTY-FOUR (24) MONTH PERIOD COMMENCING ON THE
TERMINATION DATE, EMPLOYEE PROMISES AND AGREES THAT HE WILL NOT DIRECTLY OR
INDIRECTLY SOLICIT ANY OF THE COMPANY’S EMPLOYEES TO WORK FOR ANY BUSINESS,
INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION, OR OTHER ENTITY IN WHICH EMPLOYEE
HAS ANY RELATIONSHIP.


 


11.                                 MERGER OR OTHER CHANGE IN CONTROL.  FOR
PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL” SHALL MEAN, WITH RESPECT TO
THE COMPANY (THE DEFINITION OF WHICH, FOR SAKE OF CLARITY, MEANS EITHER OR BOTH
OF HA OR HH), ANY OF THE FOLLOWING: (A) ANY PERSON OR PERSONS ACTING TOGETHER
THAT WOULD CONSTITUTE A “GROUP” FOR PURPOSES OF SECTION 13(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, BENEFICIALLY OWN MORE THAN 40% OF THE TOTAL VOTING POWER
OF THE STOCK OF THE COMPANY ENTITLED TO VOTE FOR THE BOARD OF DIRECTORS OF THE
COMPANY (THE “VOTING STOCK”) OR ECONOMIC INTERESTS IN THE COMPANY, (B) THE SALE,
TRANSFER, ASSIGNMENT OR OTHER DISPOSITION (INCLUDING BY MERGER OR CONSOLIDATION)
BY THE SHAREHOLDERS OF HH, IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS, WITH THE RESULT THAT THE BENEFICIAL OWNERS OF THE VOTING STOCK OF
OR ECONOMIC INTERESTS IN HH IMMEDIATELY PRIOR TO THE TRANSACTION (OR SERIES) DO
NOT, IMMEDIATELY AFTER SUCH TRANSACTION (OR SERIES) BENEFICIALLY OWN VOTING
STOCK REPRESENTING MORE THAN 40% OF THE VOTING POWER OF ALL CLASSES OF VOTING
STOCK OF HH OR ANY SUCCESSOR ENTITY OF HH OR ECONOMIC INTERESTS IN HH
REPRESENTING MORE THAN 40% OF THE ECONOMIC INTERESTS IN HH OR ANY COMPANY OR ANY
SUCCESSOR ENTITY OF HH; (C) THE SALE OR OTHER TRANSFER (IN ONE OR A SERIES OF
TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, (D) THE
DISSOLUTION OR LIQUIDATION OF THE COMPANY, OR (E) A CHANGE IN THE COMPOSITION OF
THE BOARD, AS A RESULT OF WHICH, FEWER THAN ONE-HALF OF THE INCUMBENT DIRECTORS
(WITHOUT INCLUDING DIRECTORS WHO ARE APPOINTED AS PART OF THE UNION CONTRACT)
ARE DIRECTORS WHO EITHER (I) HAD BEEN DIRECTORS, OTHER THAN DIRECTORS WHO ARE
APPOINTED AS PART OF THE UNION CONTRACT, OF THE COMPANY ON THE RENEWAL EFFECTIVE
DATE (THE “ORIGINAL DIRECTORS”); OR (II) WERE ELECTED, OR NOMINATED FOR
ELECTION, TO THE BOARD OF DIRECTORS WITH THE AFFIRMATIVE VOTES OF AT LEAST A
MAJORITY OF THE AGGREGATE OF THE ORIGINAL DIRECTORS WHO WERE STILL IN OFFICE AT
THE TIME OF THE ELECTION OR NOMINATION OR DIRECTORS WHOSE ELECTION OR NOMINATION
WAS PREVIOUSLY SO APPROVED.


 


12.                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY
FACSIMILE (WITH CONFIRMATION OF TRANSMISSION), FIRST CLASS MAIL, CERTIFIED OR
REGISTERED WITH RETURN RECEIPT REQUESTED, OR NATIONAL, REPUTABLE OVERNIGHT
COURIER AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN THREE (3) DAYS AFTER MAILING
OR ON THE NEXT BUSINESS DAY FOLLOWING DELIVERY BY OVERNIGHT COURIER OR
TRANSMISSION OF A FACSIMILE TO THE RESPECTIVE PERSONS NAMED BELOW:

 

13

--------------------------------------------------------------------------------


 

If to HA:

 

Hawaiian Airlines, Inc.

 

 

c/o Ranch Capital, LLC

 

 

12730 High Bluff Drive, Suite 180

 

 

San Diego, California 92130

 

 

Attn: Chairman of the Board of Directors

 

 

 

with a copy to

 

Hawaiian Airlines, Inc.

 

 

3375 Koapaka Street, Suite G-350

 

 

Honolulu, HI 96819

 

 

Attn: General Counsel

 

 

 

If to HH:

 

Hawaiian Holdings, Inc.

 

 

c/o Ranch Capital, LLC

 

 

12730 High Bluff Drive, Suite 180

 

 

San Diego, California 92130

 

 

Attn: Chairman of the Board of Directors

 

 

 

with a copy to

 

Hawaiian Holdings, Inc.

 

 

3375 Koapaka Street, Suite G-350

 

 

Honolulu, HI 96819

 

 

Attn: General Counsel

 

 

 

If to the Company, then to either HA or HH, as set forth above.

 

 

 

If to Employee:

 

Mark B. Dunkerley

 

 

at the last residential address known to the Company

 

 

 

with a copy to

 

Munger, Tolles & Olson

 

 

355 S. Grand Ave. 3500

 

 

Los Angeles, California 90071

 

 

Attn: Sandra Seville-Jones

 

 

Tel: (213) 683-9126

 

 

Fax: (213) 683-5126

 

Either party may change such party’s address for notices by written notice duly
given pursuant hereto.

 


13.                                 ARBITRATION CLAUSE/ATTORNEYS FEES.  ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
SETTLED BY EXPEDITED ARBITRATION ADMINISTERED BY THE DRS, INC. IN HONOLULU,
HAWAII, AND JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION THEREOF.  IN THE EVENT JUDICIAL OR
QUASI-JUDICIAL DETERMINATION IS NECESSARY OF ANY DISPUTE ARISING AS TO THE
PARTIES’ RIGHTS AND OBLIGATIONS HEREUNDER, THE COMPANY AND EMPLOYEE SHALL EACH
BEAR ITS/HIS RESPECTIVE ATTORNEYS’ FEES AND COSTS ASSOCIATED WITH SUCH DISPUTE. 
THE COMPANY SHALL REIMBURSE EMPLOYEE (OR DIRECTLY PAY) FOR ALL REASONABLE
ATTORNEYS’ FEES AND EXPENSES INCURRED IN CONNECTION WITH ENTERING INTO AND/OR
NEGOTIATING THIS AGREEMENT, UP TO A MAXIMUM OF $50,000.  ANY SUCH REIMBURSEMENT
OR DIRECT PAYMENT PAYABLE UNDER THIS SECTION 13 SHALL BE MADE AS SOON AS
PRACTICABLE AFTER SUBMISSION OF SUCH FEE OR EXPENSE BY EMPLOYEE FOR PAYMENT;
PROVIDED HOWEVER, THAT IN NO EVENT SHALL REIMBURSEMENT OR DIRECT PAYMENT BE MADE
LATER THAN THE END OF THE YEAR FOLLOWING THE YEAR IN WHICH EMPLOYEE PAYS SUCH
FEE OR EXPENSE.

 

14

--------------------------------------------------------------------------------


 


14.                                 TERMINATION OF PRIOR AGREEMENTS;
ACKNOWLEDGEMENT.  EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 3(C), THIS
AGREEMENT TERMINATES AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO EMPLOYMENT OR WITH RESPECT TO
THE COMPENSATION OF THE EMPLOYEE BY THE COMPANY FROM AND AFTER THE RENEWAL
EFFECTIVE DATE, INCLUDING THE PRIOR AGREEMENT.  EMPLOYEE ACKNOWLEDGES AND AGREES
THAT THE COMPANY HAS OFFERED HIM AN EMPLOYMENT AGREEMENT ON TERMS COMPARABLE IN
ALL MATERIAL RESPECTS TO THE PRIOR AGREEMENT, SUCH THAT SUBSECTION (III) OF THE
FIRST PARAGRAPH OF SECTION 7 OF THE PRIOR AGREEMENT SHALL NOT BE TRIGGERED.


 


15.                                 ASSIGNMENT; SUCCESSORS.  THIS AGREEMENT IS
PERSONAL IN ITS NATURE AND NEITHER OF THE PARTIES HERETO SHALL, WITHOUT THE
CONSENT OF THE OTHER, ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER; PROVIDED THAT, IN THE EVENT OF THE MERGER, CONSOLIDATION,
TRANSFER OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY WITH
OR TO ANY OTHER INDIVIDUAL OR ENTITY, THIS AGREEMENT SHALL, SUBJECT TO THE
EXPRESS PROVISIONS HEREOF, BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH
SUCCESSOR AND SUCH SUCCESSOR SHALL DISCHARGE AND PERFORM ALL THE PROMISES,
COVENANTS, DUTIES, AND OBLIGATIONS OF THE COMPANY HEREUNDER.


 


16.                                 GOVERNING LAW.  THIS AGREEMENT AND THE LEGAL
RELATIONS THUS CREATED BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND
CONSTRUED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF HAWAII APPLIED
WITHOUT REGARD TO THE CHOICE OF LAW PRINCIPLES THEREOF.


 


17.                                 ENTIRE AGREEMENT; HEADINGS.  THIS AGREEMENT
EMBODIES THE ENTIRE AGREEMENT OF THE PARTIES RESPECTING THE MATTERS WITHIN ITS
SCOPE AND MAY BE MODIFIED ONLY IN WRITING.  SECTION HEADINGS IN THIS AGREEMENT
ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.


 


18.                                 WAIVER; MODIFICATION.  FAILURE TO INSIST
UPON STRICT COMPLIANCE WITH ANY OF THE TERMS, COVENANTS, OR CONDITIONS HEREOF
SHALL NOT BE DEEMED A WAIVER OF SUCH TERM, COVENANT, OR CONDITION, NOR SHALL ANY
WAIVER OR RELINQUISHMENT OF, OR FAILURE TO INSIST UPON STRICT COMPLIANCE WITH,
ANY RIGHT OR POWER HEREUNDER AT ANY ONE OR MORE TIMES BE DEEMED A WAIVER OR
RELINQUISHMENT OF SUCH RIGHT OR POWER AT ANY OTHER TIME OR TIMES.  THIS
AGREEMENT SHALL NOT BE MODIFIED IN ANY RESPECT EXCEPT BY A WRITING EXECUTED BY
THE PARTY AGAINST WHOM SUCH MODIFICATION IS CHARGED.


 


19.                                 SEVERABILITY.  IN THE EVENT THAT A COURT OF
COMPETENT JURISDICTION DETERMINES THAT ANY PORTION OF THIS AGREEMENT IS IN
VIOLATION OF ANY STATUTE OR PUBLIC POLICY, ONLY THE PORTIONS OF THIS AGREEMENT
THAT VIOLATE SUCH STATUTE OR PUBLIC POLICY SHALL BE STRICKEN.  ALL PORTIONS OF
THIS AGREEMENT THAT DO NOT VIOLATE ANY STATUTE OR PUBLIC POLICY SHALL CONTINUE
IN FULL FORCE AND EFFECT.  FURTHER, ANY COURT ORDER STRIKING ANY PORTION OF IS
AGREEMENT SHALL MODIFY THE STRICKEN TERMS AS NARROWLY AS POSSIBLE TO GIVE AS
MUCH EFFECT AS POSSIBLE TO THE INTENTIONS OF THE PARTIES UNDER THIS AGREEMENT.


 


20.                                 INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY AND HOLD EMPLOYEE HARMLESS TO THE MAXIMUM EXTENT PERMITTED BY
SECTION 145 OF THE DELAWARE GENERAL CORPORATION LAW AND THE RESTATED ARTICLES OF
INCORPORATION AND AMENDED BYLAWS OF HAWAIIAN AIRLINES, INC. AND OF HAWAIIAN
HOLDINGS, INC. RESPECTIVELY.  THE COMPANY WILL MAINTAIN AN ERRORS AND OMISSIONS
INSURANCE POLICY DURING THE TERM OF THIS AGREEMENT, WHICH POLICY SHALL NAME THE
EMPLOYEE AS AN INSURED.

 

15

--------------------------------------------------------------------------------


 


21.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


22.                                 SECTION 409A.


 


A)                                      GENERAL.  THIS AGREEMENT SHALL BE
INTERPRETED, CONSTRUED AND ADMINISTERED IN A MANNER THAT SATISFIES THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND THE DEPARTMENT OF TREASURY
REGULATIONS AND OTHER GUIDANCE PROMULGATED THEREUNDER.  IT IS THE INTENT OF THIS
AGREEMENT TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A SO THAT NONE OF THE
SEVERANCE PAYMENTS AND BENEFITS TO BE PROVIDED UNDER THIS AGREEMENT WILL BE
SUBJECT TO THE ADDITIONAL TAX IMPOSED UNDER SECTION 409A, AND ANY AMBIGUITIES IN
THIS AGREEMENT WILL BE INTERPRETED TO SO COMPLY.  THE COMPANY AND EMPLOYEE AGREE
TO WORK TOGETHER IN GOOD FAITH TO CONSIDER AMENDMENTS TO THIS AGREEMENT AND TO
TAKE SUCH REASONABLE ACTIONS WHICH ARE NECESSARY, APPROPRIATE OR DESIRABLE TO
AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION UNDER SECTION 409A
PRIOR TO ACTUAL PAYMENT TO EMPLOYEE.  ALL PAYMENTS OR DISTRIBUTIONS UNDER THIS
AGREEMENT SHALL BE MADE ON THE DATE OR DURING THE PERIOD SPECIFIED HEREIN FOR
SUCH PAYMENTS, SUBJECT TO SECTION 22(B) HEREIN.  TO THE EXTENT NO DATE OR PERIOD
IS SPECIFIED, A PAYMENT OR DISTRIBUTION SHALL BE MADE ON OR BEFORE THE LATER OF
(I) THE FIFTEENTH DAY OF THE THIRD MONTH FOLLOWING THE END OF EMPLOYEE’S FIRST
TAXABLE YEAR IN WHICH THE RIGHT TO SUCH PAYMENT OR DISTRIBUTION IS NO LONGER
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE OR (II) THE FIFTEENTH DAY OF THE
THIRD MONTH FOLLOWING THE END OF THE COMPANY’S FIRST TAXABLE YEAR IN WHICH THE
RIGHT TO SUCH PAYMENT OR DISTRIBUTION IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK
OF FORFEITURE (THE “409A LIMIT”), EXCEPT AS PROVIDED IN SECTION 22(B) HEREIN.


 


B)                                     SPECIFIED EMPLOYEE DELAY.  EACH OF THE
PAYMENTS UNDER THIS AGREEMENT SHALL BE CONSIDERED A SEPARATE PAYMENT FOR THE
PURPOSES OF SECTION 409A.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS
AGREEMENT, IF (A) EMPLOYEE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
SECTION 409A FOR THE PERIOD IN WHICH THE PAYMENT OR BENEFITS UNDER THIS
AGREEMENT WOULD OTHERWISE COMMENCE AND (B) ANY PAYMENT OR BENEFIT UNDER THIS
AGREEMENT WOULD OTHERWISE SUBJECT EMPLOYEE TO ANY TAX, INTEREST OR PENALTY
IMPOSED UNDER SECTION 409A, IF THE PAYMENT OR BENEFIT WOULD COMMENCE WITHIN SIX
MONTHS OF A TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (THE “DEFERRED
COMPENSATION SEPARATION BENEFITS”), THEN ALL SUCH PAYMENTS OR BENEFITS THAT
WOULD OTHERWISE BE PAID DURING THE FIRST SIX MONTHS AFTER EMPLOYEE’S SEPARATION
FROM SERVICE WITHIN THE MEANING OF SECTION 409A SHALL BE ACCUMULATED AND SHALL
BE PAID (TOGETHER WITH, IN THE CASE OF ANY CASH PAYMENT, INTEREST CREDITED AT
THE APPLICABLE FEDERAL RATE IN EFFECT AS OF THE DATE OF EMPLOYEE’S SEPARATION
FROM SERVICE) ON THE EARLIER OF (1) THE FIRST DAY WHICH IS AT LEAST SIX
(6) MONTHS AFTER EMPLOYEE’S SEPARATION FROM SERVICE WITHIN THE MEANING OF
SECTION 409A OR (2) THE DATE OF EMPLOYEE’S DEATH (AS APPLICABLE, THE “SPECIFIED
EMPLOYEE PAYMENT DATE”).

 

16

--------------------------------------------------------------------------------


 


C)                                      SEPARATION FROM SERVICE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NO DEFERRED
COMPENSATION SEPARATION BENEFITS PAYABLE UNDER THIS AGREEMENT WILL BE CONSIDERED
DUE OR PAYABLE UNTIL AND UNLESS EMPLOYEE HAS A “SEPARATION FROM SERVICE” WITHIN
THE MEANING OF SECTION 409A.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IF EMPLOYEE DIES FOLLOWING HIS “SEPARATION FROM SERVICE” BUT PRIOR TO THE SIX
(6) MONTH ANNIVERSARY OF THE DATE OF HIS “SEPARATION FROM SERVICE,” THEN ANY
DEFERRED COMPENSATION SEPARATION BENEFITS DELAYED IN ACCORDANCE WITH THIS
SECTION WILL BE PAYABLE IN A LUMP SUM AS SOON AS ADMINISTRATIVELY PRACTICABLE
AFTER THE DATE OF EMPLOYEE’S DEATH, BUT NOT LATER THAN NINETY (90) DAYS AFTER
THE DATE OF EMPLOYEE’S DEATH, AND ALL OTHER DEFERRED COMPENSATION SEPARATION
BENEFITS WILL BE PAYABLE IN ACCORDANCE WITH THE PAYMENT SCHEDULE APPLICABLE TO
EACH PAYMENT OR BENEFIT.


 


23.                                 WITHHOLDING.  THE COMPANY SHALL HAVE THE
RIGHT TO DEDUCT AND WITHHOLD FROM ALL AMOUNTS PAYABLE OR BENEFITS PROVIDED TO
EMPLOYEE (WHETHER PURSUANT TO THIS AGREEMENT OR OTHERWISE) ALL FEDERAL, STATE
AND LOCAL INCOME AND EMPLOYMENT TAXES THE COMPANY BELIEVES IS REQUIRED TO BE SO
DEDUCTED AND WITHHELD.  IN THE EVENT ANY COMPENSATION IS PAID OR BENEFITS ARE
PROVIDED OTHER THAN IN CASH, EMPLOYEE SHALL MAKE ARRANGEMENTS SATISFACTORY TO
THE COMPANY FOR THE PAYMENT TO THE COMPANY OF SUCH INCOME AND EMPLOYMENT TAXES.


 


24.                                 INDEMNITY.  FROM AND AFTER THE RENEWAL
EFFECTIVE DATE, THE COMPANY WILL INDEMNIFY, DEFEND, PROTECT AND HOLD EMPLOYEE
(AND HIS HEIRS AND EXECUTORS) HARMLESS, FROM AND AGAINST ANY AND ALL COSTS,
LOSSES, LIABILITIES, OBLIGATIONS, DAMAGES, LAWSUITS, DEFICIENCIES, CLAIMS,
DEMANDS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING OUT OF,
RELATING TO OR RESULTING IN ANY WAY FROM ANY BREACH OF ANY REPRESENTATION OR
WARRANTY OF THE COMPANY IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS
SECTION 24 SHALL NOT APPLY TO ANY TAXES INCURRED BY EMPLOYEE DUE TO SUCH BREACH
OR PAYMENTS HEREUNDER.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representatives, and the Employee has hereunto signed this
Agreement, on the dates set forth below.

 

 

EMPLOYEE

HAWAIIAN HOLDINGS, INC.

 

 

By:

 

 

By:

 

 

 

 

Date:

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HAWAIIAN AIRLINES, INC./HAWAIIAN

 

HOLDINGS, INC./MARK B. DUNKERLEY

 

RELEASE OF CLAIMS

 

This Release of Claims (“Agreement”) is made between and among Hawaiian
Airlines, Inc., Hawaiian Holdings, Inc. (the “Company”), and Mark B. Dunkerley
(“Employee”).

 

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the offer letter agreement by and
between Company and Employee (the “Employment Agreement”).

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

 

1.                                       Termination.  Employee’s employment
from the Company terminated on                                  (the
“Termination Date”).

 

2.                                       Payment of Salary.  Employee
acknowledges and represents that the Company has paid all salary, wages,
bonuses, accrued vacation, commissions and any and all other benefits due to
Employee prior to the date on which Employee executed this Agreement.

 

3.                                       Release.

 

(a)                                  Employee irrevocably and unconditionally
releases Employer, its parent corporation, successors, heirs, assigns,
directors, shareholders, trustees, officers, employees, servants, agents (and
former directors, shareholders, trustees, officers, employees, servants, and
agents), attorneys, executors, administrators, insurers, subsidiaries and
affiliated companies from any and all claims, charges, complaints, grievances,
contracts, liabilities, obligations, demands, promises, reimbursements, causes
of action, costs, debts, expenses, damages (including, but not limited to actual
damages, compensatory damages, special damages, liquidated damages, and punitive
damages) of any kind directly or indirectly, known or unknown, suspected or
unsuspected, arising out of or related to (i) the employment of Employee by
Employer, (ii) the termination of Employee’s employment or the circumstances
leading up to Employee’s termination of employment, and (iii) any other act or
occurrence pre-dating Employee’s execution of this Agreement.

 

(b)                                 Employee acknowledges and agrees that
Employee has read this Agreement.  Employee also acknowledges and agrees that
Employee understands the terms of this Agreement.  Employee further acknowledges
and agrees that Employee is entering into this Agreement deliberately,
knowingly, and voluntarily, with full knowledge of its significance, and with
the express intention of effecting the legal consequences relating to the
extinguishment of all obligations.  Employee also acknowledges and agrees that
Employer has advised Employee to seek the advice of Employee’s own attorney
prior to executing this Agreement regarding the terms and conditions of this
Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  Employee understands that this Agreement
releases Employer from all liability, past or present, arising out of or related
to Employee’s employment, termination of employment and the circumstances
leading up to Employee’s termination of employment, and any other act or
occurrence pre-dating Employee’s execution of this Agreement, including, but not
limited to, any rights or claims pursuant to (i) the Age Discrimination Act of
1967 (“ADEA”) (29 U.S.C. § 626, et seq.), and any amendments thereto; (ii) the
Civil Rights Act of 1964 (“Title VII”) (42 U.S.C. § 2000e, et seq.), and any
amendments thereto; (iii) the Civil Rights Statutes (42 U.S.C. §§ 1981, 1981a,
and 1988), and any amendments thereto; (iv) the Americans with Disabilities Act
of 1990 (“ADA”) (42 U.S.C. § 12101, et seq.), and any amendments thereto;
(v) the Employee Retirement Income Security Act (“ERISA”) (29 U.S.C. §1001 et
seq.), and any amendments thereto; (vi) Hawaii’s Employment Practices Act (Haw.
Rev. Stat. ch. 378), and any amendments thereto; (vii) all applicable state and
federal wage and hour laws, and any amendments thereto; (viii) all claims based
on common law sounding in tort, contract, implied contract, negligence and/or
gross negligence, including, but not limited to promissory estoppel, quantum
meruit, libel/slander, defamation, misrepresentation, emotional distress
(negligent or intentional) fraud or deceit, unpaid wages, equitable claims,
breach of contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, wrongful discharge and/or termination, and violation
of public policy; and (ix) any claim for attorneys’ fees or costs.

 

Employee understands that nothing contained in this Agreement shall prohibit
Employee from (i) bringing any action to enforce the terms of this Agreement or
severance and other benefits due pursuant to the Employment Agreement or to
enforce his other vested benefits and rights under the Company’s benefit plans
in accordance with the terms of such plans and the Employment Agreement;
(ii) filing a timely charge or complaint with the Hawaii Civil Rights Commission
(“HCRC”) or the Equal Employment Opportunity Commission (“EEOC”) regarding the
validity of the Agreement; or (iii) filing a timely charge or complaint with the
HCRC or the EEOC or participating in any investigation or proceeding conducted
by the HCRC or the EEOC regarding any claim of employment discrimination.  This
release does not extend to any severance or other obligations due Employee under
the Employment Agreement or to Employee’s vested rights and benefits under the
Company’s benefit plans in accordance with the terms of such plans and the
Employment Agreement.  Nothing in this Agreement waives Employee’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance.

 

(d)                                 Employee acknowledges and understands that
there is a risk that subsequent to the execution of this Agreement, Employee may
incur or suffer loss, damages, or injuries that are in some way related to or
arising out of Employee’s employment with Employer or the termination thereof,
but that are unknown and unanticipated at the time this Agreement is signed.
 Accordingly, Employee hereby assumes these risks and that this Agreement shall
apply to all such unknown or unanticipated claims.

 

(e)                                  Employee acknowledges and understands that
Employee is not waiving any future rights or claims that might arise after the
date this Agreement is signed by Employee.

 

(f)                                    Employee acknowledges and understands
that Employer does not make nor has made any representations to force or induce
Employee to sign this Agreement other than what is specifically provided for in
this Agreement.  Furthermore, Employee acknowledges and understands that
Employee is under no obligation to sign this Agreement.

 

A-2

--------------------------------------------------------------------------------


 

4.                                       Acknowledgment of Waiver of Claims
under ADEA.  Employee acknowledges that he is waiving and releasing any rights
he may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Employee and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the effective date of this Agreement.  Employee
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Employee was already entitled. 
Employee further acknowledges that he has been advised by this writing that
(a) he should consult with an attorney prior to executing this Agreement; (b) he
has at least twenty-one (21) days within which to consider this Agreement;
(c) he has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; (d) this Agreement shall not be effective until
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.  Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Employee signs this Agreement.

 

5.                                       No Pending or Future Lawsuits. 
Employee represents that he has no lawsuits, claims, or actions pending in his
name, or on behalf of any other person or entity, against the Company or any
other person or entity referred to herein.  Employee also represents that he
does not intend to bring any claims on his own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.

 

6.                                       No Cooperation.  Employee agrees that
he will not counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.

 

7.                                       Arbitration.  The parties hereto agree
that any and all disputes arising out of the terms of this Agreement, their
interpretation, and any of the matters herein released, including any potential
claims of harassment, discrimination or wrongful termination shall be subject to
binding arbitration, to the extent permitted by law, as specified in the
Employment Agreement.

 

8.                                       Effective Date.  This Agreement is
effective eight (8) days after it has been signed by all parties hereto.

 

9.                                       Voluntary Execution of Agreement.  This
Agreement is executed voluntarily and without any duress or undue influence on
the part or behalf of the parties hereto, with the full intent of releasing all
claims.  The parties hereto acknowledge that:

 

(a)                                  They have read this Agreement;

 

(b)                                 They have been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;

 

A-3

--------------------------------------------------------------------------------


 

(c)                                  They understand the terms and consequences
of this Agreement and of the releases it contains; and

 

(d)                                 They are fully aware of the legal and
binding effect of this Agreement.

 

10.                                 Confidential Information and Trade Secrets. 
Employee agrees that, during Employee’s employment by Employer, Employee
received and was privy to confidential information and trade secrets.  Employee
agrees that Employee shall hold in confidence and not disclose to any
unauthorized person any knowledge or information of a confidential nature and
any trade secret with respect to the business of Employer acquired and possessed
by Employee and shall not disclose, publish, or make use of the same without the
prior express written consent of Employer.

 

11.                                 Assignment.  This Agreement is personal as
to Employee and shall not be assignable by Employee.

 

12.                                 Modification.  This Agreement may not be
changed, altered, modified, or amended orally, but only by an instrument in
writing signed by the party against whom enforcement of any change, alteration,
modification, or amendment is sought.

 

13.                                 No Bar or Waiver.  No delay or omission on
the part of Employer or Employee in exercising any right under this Agreement
shall operate as a waiver of such right or of any other right either may have. 
A waiver on one occasion shall not be construed as a bar to or waiver of any
right on any future occasion.

 

14.                                 Headings.  Paragraph headings are not to be
considered part of this Agreement and are included solely for convenience and
form no part of this Agreement or affect the interpretation thereof.

 

15.                                 Notices.  All notices, requests, demand, and
other communications hereunder shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, with postage prepaid.

 

16.                                 Entire Agreement.  This Agreement, the
severance and post-termination obligation provisions of the Employment Agreement
(e.g., Sections 7, 8 and 9 provisions), and Employee’s equity compensation
agreements and other benefit plans contain the entire understanding of Employee
and Employer, and fully supersede any and all prior agreements or understandings
pertaining to the subject matter of this Agreement.  Each of the parties hereto
acknowledges that no party or agent of any party has made any promise,
representation or warranty whatsoever, either expressed or implied, not
contained in this Agreement concerning the subject matter hereof to induce any
other party to execute this Agreement, and each of the parties hereto
acknowledges that it has not executed this Agreement in reliance upon any such
promises, representations or warranties not specifically contained in this
Agreement.

 

17.                                 Binding Effect.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and to the
successors and assigns of Employer.

 

18.                                 Applicable Law.  This Agreement is being
delivered in and shall be construed and enforceable in accordance with the laws
of the State of Hawaii.

 

A-4

--------------------------------------------------------------------------------


 

19.                                 Miscellaneous.  If any term, covenant, or
agreement in this Agreement or any application thereof shall be held to be
invalid or unenforceable, the remainder of this Agreement and any other
application of such term, covenant, or agreement shall not be affected thereby. 
No party shall be deemed to be the drafter of this Agreement and this Agreement
shall not be construed for or against any of the parties.

 

IN WITNESS THEREOF, parties hereto have executed this Agreement on the dates set
forth below.

 

 

EMPLOYEE

HAWAIIAN HOLDINGS, INC.

 

 

By:

 

 

By:

 

 

 

 

Date:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

A-5

--------------------------------------------------------------------------------